Per Curiam.
The plaintiff seeks to recover datnages from defendant for alleged negligence on the part of defendant’s servant.
The captain of a tugboat owned by defendant, in attempting to reach and save the life of a deckhand, a member of the crew who had fallen overboard, reversed the engine and backed thé tugboat. It is asserted by plaintiff that in so doing the resulting-suction drew the deckhand underneath the propeller and caused his death by drowning.
No claim is made that the plaintiff’s intestate was thrown into the water as the result of any negligence on the part of the defendant or its servants.
It is apparent, therefore, that the plaintiff seeks to hold the defendant liable because one employee in an attempt to save another employee, erred in his judgment as to thé best method to pursue.
Assuming the facts as stated by the plaintiff, the defendant is not hable. (See Maguire v. Barrett, 223 N. Y. 49; Lewis v. L. I. R. R. Co., 162 id. 52.)
The judgment and order should be reversed, with costs, and the complaint dismissed, with costs.
Present — Clarke, P. J., Merrell, Finch, Martin and Burr, JJ.
Judgment and order reversed, with costs, and complaint dismissed, with costs.